Citation Nr: 0215113	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On February 21, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2002).  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

This case is not yet ready for appellate review.  The RO's 
efforts have not complied with the instructions contained in 
the June 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  A social industrial survey was 
requested by the Board but not conducted.

The Board notes also that the rating criteria for skin 
disorders, including scars, were amended on August 30, 2002.  
See 67 Fed. Reg. 49,590 (August 30, 2002); 67 Fed. Reg. 
58,448 (September 16, 2002); 67 Fed. Reg. 62,889 (October 9, 
2002).  Because the appellant's combined disability rating 
includes a ratig for a scar, the appellant should be provided 
notice of the new rating criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The appellant should be afforded a VA 
social and industrial survey to assess 
the veteran's educational history, 
employment history, and day-to-day 
functioning.  An opinion as to the effect 
of the residuals of the veteran's service 
connected head injury in service on 
activities generally required in 
employment situations for which the 
appellant is qualified should be included 
in the report.  The Board notes that the 
service connected residuals include 
status post head injury with bony defect 
of the left frontal area, rated 30 
percent disabling from November 1987; 
retention of metallic foreign body, right 
frontal lobe region with syncopal 
episodes, rated 20 percent disabling from 
May 1993; and scar, left frontal 
craniotomy defect, rated 10 percent from 
February 2001.  The factors and objective 
findings supporting that opinion should 
be discussed fully.  Send the claims 
folder to the examiner for review.  A 
written copy of the report should be 
inserted into the claims folder.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the amended regulations 
for skin disorders.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


